Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered March 31, 1986, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminal possession of a hypodermic instrument, after a nonjury trial, and imposing sentence.
Ordered, that the judgment is affirmed.
The prosecution disproved the defendant’s agency defense beyond a reasonable doubt (see, Penal Law § 25.00 [1]; People v Roche, 45 NY2d 78, 86, cert denied 439 US 958; People v *504Matos, 123 AD2d 330, 331, lv denied 68 NY2d 1002). The defendant, by proposing the sale and touting the quality of his drugs several times, displayed salesmanlike behavior (see, People v Viera, 116 AD2d 609, lv denied 67 NY2d 891). He had an interest in the sale as he was promised money or drugs in advance of the sale by the undercover officer, to be paid upon the completion of the transaction (see, People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935). Further, a previous drug sale conviction was introduced into evidence in order to demonstrate the defendant’s intent (see, People v Rosario, 122 AD2d 85, lv denied 68 NY2d 816; People v Monahan, 114 AD2d 380, lv denied 67 NY2d 654; cf., People v Gabriel, 125 AD2d 406).
We have reviewed the defendant’s sentence and find it appropriate under the circumstances (see, People v Suitte, 90 AD2d 80, 85-86). Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.